   Case 4:13-cr-00189-RSB-CLR Document 87 Filed 11/02/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

         v.                                                  CASE NO.: 4:13-cr-189

 FINLANDIA PINEDA,

        Defendant.


                                            ORDER
       Before the Court is the Government’s motion for an order directing the Federal Bureau of

Prisons to turn over a portion of the Defendant's inmate trust account to the Federal Clerk in partial

payment of the Defendant's criminal restitution balance. (Doc. 74.) After careful consideration

and for good cause shown, the Government's motion is GRANTED.

       Within thirty days hereof, the Federal Bureau of Prisons is directed to withdraw $1,922.90

from Defendant Finlandia Pineda’s inmate trust account and remit it to the Clerk of Court for the

Southern District of Georgia in the form of a check bearing case number 4:13-cr-00189-3 and

mailed to U.S. District Court Clerk’s Office, P.O. Box 8286, Savannah, Georgia 31412. The Clerk

of Court is DIRECTED to apply these funds as payment towards the criminal monetary obligations

of Finlandia Pineda, Register Number 53651-053.

       SO ORDERED, this 2nd day of November, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
